HARDIN, P. J.
Appellant’s learned counsel seeks to justify the investments outside of the state of Hew York in lands in Denver, in the state of Colorado, under the fourth clause found in the will of the testator. That clause is as follows:
“To enable my executor to conveniently carry out this will, I hereby bequeath and devise to said executor all my real and personal property of which I shall die seised and owner, but in trust, however, for the purpose of this will, with power to sell and convey any and all my real estate, and, until sold, to rent, repair, and alter same, and to keep my personal property invested at interest, in such manner and upon such security and at such rate of interest as to him, in his discretion, shall seem proper and suitable.”
We think the language used by the testatrix does not authorize the executor' to transcend the rule in respect to trust investments.
In Pocock v. Reddington, 5 Ves. 795, it appeared that the testator gave all the residue of his personal estate to trustees, upon trust to convert his effects into ready money, “and place the same out at interest, at their discretion.” In that case the trustees sold public funds Which were left by the testator, instead of permitting the property to lie there, and it was said:
“He had very imprudently, and I must say, very improperly, taken upon himself to lend the money of his wards to his own friends, and upon personal security; and for that purpose he sold out stock, still charging himself with the dividends, as before;” and the master of the rolls said: “That is a transaction that it is impossible to permit to pass without animadversion, and without reprobating it in the strongest manner. Admitting he did not mean that any loss should be incurred, but intended to replace it, as it is said, that is an argument which has been made use of in a very different case from this, and has cost those who trusted to it their lives. He had no right to put it in that *53hazard. No man is justified in putting the property of which he is trustee in jeopardy. Even if he had lent it to himself, giving real security, I should have looked with very jealous eyes upon it. Therefore he must answer for it, with what he may be supposed reasonably to have made, and, if he_ made more, he must answer for that too. * * * The rule upon this subject is that, when an executor or trustee, instead of executing the trust as he ought, by laying out the property either in well-secured real estates or upon government securities, takes upon him to dispose of it in another manner, the cestui •que trust may call upon him to account either way; having an option to make him replace it, or, if it is for their benefit, to affirm his conduct, and take what he has sold it for.”
In that case the trustee was charged with the proceeds of the sales made by him, and with interest thereon from the time the sales were received.
In King v: Talbot, 40 N. Y. 76, the defendant and another were appointed executors, and in the will the following language was used: “Intrusting to their discretion the settlement of my affairs, and the investment of my estate for the benefit of my heirs.” The trustees made investments in canal and insurance stocks, and it was held that such investment was a violation of duty. It was further held that a trustee holding funds for investment “must invest in government or real estate securities. Any other investment would be a breach of duty, and the trustee personally liable.” In the course •of the opinion of Woodruff, J., speaking of the language confiding a discretion to trustees, he says:
“This last clause neither added to nor in any -wise affected the duty or responsibility of these executors. Without it, they were clothed with discretion; with it, their discretion was to be exercised with all the care and prudence belonging to their trust relation to the beneficiaries. Such is the distinct doctrine of the cases very largely cited by the counsel for the parties; and is, I think, the necessary conclusion from the just rule of duty I have stated.”
We think the language found in the will before us conferred upon the trustee a general discretion, and no more. It did not authorize Mm to make any specific investments, and it did not authorize him to transcend the general rule applicable to the duties of trustees. Adair v. Brimmer, 74 N. Y. 539; In re James, 146 N. Y. 103, 40 N. E. 876. In Adair v. Brimmer, supra, power was given to invest the proceeds of the property sold in “other lands or buildings, or bonds .and mortgages, or in such other securities as they shall deem safe, and for the greatest benefit of my said daughters”; and it was held that the executors were not authorized to make a disposition of the proceeds contrary to the general rule relating to trustees. We think the case of Denike v. Harris, 84 N. Y. 89, does not aid the contention of the appellant. In that case there was a discretion in the executor to retain a specified investment, and the language of the will differs very essentially from that in the will before us.
It is claimed in behalf of the trustee that he informed his daughter •of the investments, and that she approved of the same. However, the testimony given by him in that respect is denied by her, and the trustee’s evidence evidently was not credited by the surrogate. In Adair v. Brimmer, supra, it was held that, to establish a ratification by the cestui que trust, “the ratification must not only be clearly proved, but it must be shown that it was made with full knowledge *54of all the material facts, and also that the cestui que trust was fully apprised of their effect, and of his or her legal rights in the premises.” Ho such case as the rule requires was established by the appellant at the hearing in the surrogate’s court.
2. It is contended in behalf of the appellant that, regardless of the authority expressed in the will, the investments made by the appellant outside of the state should be upheld, and he calls our attention to Ormiston v._ Olcott, 84 N. Y. 343. In that case it was laid down as a general, rule that investments by trustees—
“Which take those funds beyond the jurisdiction of the court will not be sustained, and the trustee who so invests does so at the peril of being held responsible for the safety of the investments. This rule, however, is not so rigid as to admit of no possible exceptions, although the case must be very rare, and the circumstances very unusual and peculiar, to make it an exception.”
In the course of the opinion delivered by Finch, J., he said:
“While, therefore, we are not disposed to say that an investment by a trustee in another state can never be consistent with the prudence and diligence required of him by the law, we still feel bound to say that such an investment, which takes the trust fund beyond our own jurisdiction, subjects it to other laws, and the risk and inconvenience of distance and of foreign tribunals, will not be upheld by us, as a general rule, and never unless in the presence of a clear and strong necessity, or a very pressing emergency. The cases in our courts have quite clearly recognized the rule that an executor must invest in government or real estate securities.”
That learned judge expressly states that the rule relates to voluntary investments made by the trustee. In that case the trustee was not held liable because the court determined that it was not a voluntary investment, but “of collection,” and that the trasteé “stood in the presence of an emergency which required him to do not so much what he preferred as what he could.” The rule laid down in the case from which we have just quoted was recognized in Denton v. Sanford, 103 N. Y. 607, 9 N. E. 490, where it was said that the facts disclosed were such as to "bring the case within the exceptions to the rule. There was land belonging to the estate, and the trustee sold it, and, not being able to obtain cash, took a first mortgage, which he supposed to be ample security to represent the trust. The court says:
“They did not take available funds, and carry them out of the state, and there Invest them in real estate; but they invested the trust funds in a mortgage, which regularly and legitimately came to them, upon land belonging to the estate which they sold, and we cannot say that it was a breach of duty on their part so to invest them.”
The evidence tending to show the speculative condition ef affairs in the suburbs of Denver at'the time the trustee made his venture there is not such as should persuade us that the trustee was warranted in transgressing the rule, or that in carrying the funds of the estate into that venture he was acting in obedience to that strict rule which has been laid down to govern trustees in their dealings with trust funds. Evidently he had become infatuated with a desire to make a speculative venture himself, and, having borrowed some of the trust funds for the purpose of fostering his own venture, he subsequently determined to use other portions of the fund to *55acquire an interest in the property in which the parties with -whom he had dealt were connected. His conduct in making the investment there is such that we cannot say that his venture falls within the exception laid down to the rule which we have referred to. The Anderson mortgage was upon unimproved property, and apparently was a loan made for some speculative purpose. The real estate was located in Omaha, Neb., and was not such an investment as a discreet trustee should have ventured to make.
3. We think the executor was properly chargeable with the proceeds of the sale of the Michigan Central bonds, and with interest thereon from the dates of the sales. The surrogate seems to have properly charged the trustee with interest on the funds received by him, with annual rests, and to have charged him with interest at 6 per cent. The rule adopted by the surrogate seems to be in accordance with the rule laid down in King v. Talbot, 40 N. Y. 76, and in Adair v. Brimmer, 74 N. Y. 539, and in Cook v. Lowry, 95 N. Y. 103. In the latter case, at page 113, Andrews, J., said:
“We think there was no legal error in charging the defendant interest on the fund in his hands at the rate of seven per cent, per annum, the legal rate of interest, with annual rests. The case presented by the evidence and by the findings exhibits gross dereliction of duty by the trustee. He kept no account of the trust fund or of the income. He used the securities in his own business, changing them from time to time, and realizing profits therefrom, of which he rendered no account. * * * It is not usual to charge a trustee with the highest rate of interest where he has acted in good faith, without gross negligence, but each case must depend to a considerable degree on its own circumstances,”—citing Raphael v. Boehm, 11 Yes. 92; Barney v. Saunders, 16 How. 535, 14 L. Ed. 1047; 2 Kent, Comm. 230, note, and cases cited.
Upon the evidence in the surrogate's court we are of the opinion that he kept within the rule laid "down by the court of appeals.
4. Commissions on the income at 5 per cent, were" credited to the executor in the account stated by the surrogate. The executor had never had a final accounting, and a separation of the functions of the executor and the trustee, either by a decree of the surrogate’s court or by any independent act of the trustee. He kept his account —what "little there was of it—from the first as an executor’s account, without any attempt to separate the funds, or to set up any distinct trust for any legatee. He has never been discharged as executor. In Re Hood’s Estate, 98 N. Y. 363, it was held that:
“Even where, by the terms of a will, an executor may become a trustee simply, his liability as executor continues until there has been a final accounting, and a discharge by decree of the surrogate, or a direction in such decree that he hold the fund thereafter as trustee, and an entering by him upon the duties of trustee as distinct and separate from those of executor.”
In Re Mason, Id. 527, it appeared that the accounts of the executors as such “were fully and finally settled, and the trust funds were separated by the decree of the surrogate on such accounting,” and it was there held “that thereafter the executors acted simply as trustees, and were entitled to commissions as such in addition to those . received by them as executors.” We think the trustee was entitled to no further allowances than the surrogate has included in the accounts as stated." We think the language used by Judge Andrews, *56in Cook v. Lowry, 95 N. Y. 114, is appropriate to the case in hand. He said:
“The trust in this case was never executed. The trustee in substance converted the securities to his own use. He kept no proper account, and rendered an account in many respects untrue, and subjected the cestui que trust to great difficulty and expense in attempting to unravel it. Commissions are allowed to trustees as a compensation for services in the execution of the trust, and in a case of gross neglect or of unfaithfulness we think the court may properly disallow them,’’—citing 3 Eedf. Wills, 554, and cases cited.
Some minor questions are discussed in the brief of the appellant. We do not find any specific exceptions presenting error requiring us to interfere with the decision of the surrogate. Drake v. Iron Mine, 156 N. Y. 91, 50 N. E. 785. We are inclined to the opinion that the surrogate was warranted in refusing to credit overpayments which were charged to Mrs. Stevens. The trustee had no right to encroach upon the principal, and he gave no notice that he was doing so to her until the account was filed; and a portion of the charge which he attempts to make against his daughter apparently accrued during her infancy, when it was his duty, as a father, to support and maintain her, as he was a man of means; and, under the circumstances, he was not warranted in extending the amount which the will authorized him to expend on her account. Beardsley v. Hotchkiss, 96 N. Y. 201. She rendered substantial services in her father’s household, and there is some evidence tending to show that they were worth at least the sum of $2.50 per week in addition to her board. The surrogate has rendered no affirmative judgment „ against the executor, although the value of the services exceed the amount of the alleged overpayments. The executor was allowed all payments that he made to his daughter after her marriage and departure from his house, in 1STovember, 1891. Upon all the facts disclosed in the record, we are óf the opinion that the surrogate dealt properly with the trustee in stating the accounts and adjudging his liabilities, and that the decree of the surrogate should be sustained.
Decree of the surrogate’s court affirmed, with costs against the appellant personally, and proceedings remitted to the surrogate’s court with power to modify as stated in the stipulation of Frank B. Reed, filed in this court on the argument. All concur.